Citation Nr: 1201767	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  07-40 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for left ear disabilities, to include otitis media, hearing loss, and tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his son-in-law


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1948 to January 1950 and from March 1953 to September 1954.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's request to reopen a claim for service connection for left ear otitis media.

The Veteran testified at a May 2007 RO hearing and at a May 2009 videoconference hearing before th4e undersigned Veteran's Law Judge.  A transcript from each hearing has been associated with the claims file.  

In June 2009, the Board remanded this matter for adjudication of the Veteran's newly raised claim of clear and unmistakable error in a March 1960 rating decision.  

In a September 2009 rating decision, the RO determined that the March 1960 rating decision that denied service connection for a left ear condition, including the residuals of otitis media, was not clearly and unmistakably erroneous.  The Veteran did not appeal this decision.  

In December 2009, the Board reopened and remanded the Veteran's claim.  The claim was remanded by the Board in April 2010 for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Otitis media was treated during active service and has continued since. 

2.  Left ear hearing loss is proximately due to or the result of service-connected otitis media.  

3.  Tinnitus is proximately due to or the result of service-connected otitis media and left ear hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for otitis media have been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  The criteria for service connection for left ear hearing loss have been met.  
38 U.S.C.A. §§ 1110, 1111; 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.385 (2011).

3.  The criteria for service connection for left ear tinnitus have been met.  
38 U.S.C.A. §§ 1110, 1111; 38 C.F.R. §§ 3.303, 3.304, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

The Board notes that the Veteran's service records have not been obtained in their entirety and the National Personnel Records Center (NPRC) has reported that these records were likely destroyed in a fire at that facility in 1973.  Destruction of service treatment records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision. Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge from service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385 (2011), which provides that service connection for impaired hearing shall be established when hearing status meets certain pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, the auditory thresholds for at least three of these frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that chronic otitis media pre-existed service but was aggravated therein, and that he incurred left ear hearing loss and tinnitus during service and as a result of the chronic ear infections.  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to diseases or defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2011).   

The provisions of 38 U.S.C.A. § 1111 require clear and unmistakable evidence of both a preexisting condition and that the condition was not aggravated in service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In this case, the Veteran was accepted and enrolled for service and the induction examination did not reveal any hearing or left ear disability or symptoms.  The presumption of soundness, therefore, applies.  His competent reports of left ear problems prior to service provide evidence of pre-existence.  Other than the negative findings at service entrance, there is no evidence to the contrary.  

Hence, the evidence is clear and unmistakable on the pre-existence prong.  The evidence is not clear and unmistakable on the question of aggravation.  In this regard, the Veteran reported that left ear otitis media worsened during service and contributed to his development of left ear hearing loss and tinnitus.  

The Board attempted to obtain a medical opinion on the question of aggravation.  In May 2010, the examiner commented that "to say the left ear otitis was not clearly and unmistakably aggravated in service would take someone with supernatural powers."  This statement effectively means that the evidence was not clear and unmistakable that there was no aggravation.  

A portion of the Veteran's service treatment records were lost in a fire at the National Archives and Records Administration in July 1973.  Service treatment records from his first period of service demonstrate that he reported a pre-existing ear drum perforation and was treated for otitis media within one week of his enlistment.  The Veteran reported that he continued to have left ear infections throughout his two periods of service.  In addition, during a May 2010 VA examination, the examiner stated that it was not possible to say that the Veteran's left ear disability was not clearly and unmistakably aggravated during service.  In short, the record does not contain the clear and unmistakable evidence needed to rebut the presumption of soundness.

Because the presumption of soundness is not rebutted, the claim is treated as one for ordinary service connection.  Wagner v. Principi.

The Veteran and his wife have reported a history of chronic otitis media or ear infections, for which he was treated during service and which have continued regularly ever since.  Service treatment records demonstrate treatment for otitis media at the beginning of his first period of treatment.  He and his wife have asserted that he was regularly complained of left ear pain during service and was treated with ear drops.  He also reported being treated with antibiotics for an ear infection and pneumonia during his second period of service.  They are competent to report current symptoms and when they began as well as what they were told by a doctor.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

There is no evidence of record to directly contradict the Veteran's statements that chronic otitis media was treated during service and has continued ever since.  Confirming evidence is not required and the absence of contemporaneous medical evidence is not dispositive.  Jandreau.  The statements of his wife and his documented in-service treatment do, however, provide further support for his claim.  The Board finds their statements to be credible.  Therefore, their lay statements are sufficient to establish current, chronic otitis media, which was treated during service and has continued since.  

Resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted for chronic otitis media.  38 U.S.C.A. § 5107(b) (West 2002).

Left Ear Hearing Loss and Tinnitus

A current left ear hearing loss disability has been demonstrated according to the puretone threshold requirements of 38 C.F.R. § 3.385 by multiple audiograms performed since the Veteran filed this claim, including during June 2007 and January 2010 VA examinations.  Moreover, the Veteran has consistently reported, and multiple medical professionals have noted, tinnitus.  

While the Veteran has asserted, in part, that left ear hearing loss and tinnitus began during service as a result of acoustic noise exposure, a February 1960 hearing examination demonstrated hearing within normal limits and did not document any complaints or a diagnosis of tinnitus.  Moreover, the June 2007 and January 2010 VA examiners provided negative opinions regarding a link between current hearing loss and tinnitus and service.  The June 2007 VA audiology and ear disease examiners stated that the Veteran's hearing loss profile was inconsistent with noise induced sensorineural hearing loss and his tinnitus was not of the type and degree associated with acoustic trauma.  

Although the Veteran's private physician provided a positive nexus statement regarding hearing loss in an August 2005 letter, the opinion was not supported by a rationale and did not consider the February 1960 hearing examination.  An examination or opinion is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).

However, after reviewing the claims file, the June 2007 VA ear disease examiner stated that the Veteran's intermittent tinnitus was at least as likely as not due to his hearing loss and recurrent ear infections.  The January 2010 VA examiner stated that considering the available information, left ear hearing loss was most probably attributable to chronic otitis media.  
 
Therefore, based on the forgoing and resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted for left ear hearing loss and tinnitus.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for left ear disabilities, namely otitis media, hearing loss, and tinnitus is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


